                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                      3:16-cv-330-RJC
                                    (3:07-cr-144-RJC-1)

ANDRE L. CORBETT,                   )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                                  ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

       THIS MATTER is before the Court on Petitioner’s Motion to Place his § 2255 Motion in

Abeyance, (Doc. No. 13).

       Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 through counsel on June

13, 2016, raising a claim pursuant to Johnson v. United States, 135 S.Ct. 2551. (Doc. No. 1). The

case has been stayed for several years pending the Fourth Circuit Court of Appeals’ consideration

of United States v. Ali, No. 15-4433, United States v. Simms, No. 15-4640, and United States v.

Steward, No. 15-4422. (Doc. Nos. 6, 11).

       Petitioner presently seeks to further stay these proceedings pursuant to United States v.

Moore, No. 19-7879, in which Moore is seeking a certificate of appealability on the claims: “(1)

that § 924(c)’s residual clause is unconstitutionally vague, and Hobbs Act conspiracy does not

satisfy that provision’s force clause; (2) that the Court must apply the categorical approach to

determine whether an offense qualifies as a crime of violence under § 924(c)’s force clause; (3)

that based on the Pinkerton1 instruction given at trial and the jury’s general verdict, applying the



       1
           Pinkerton v. United States, 328 U.S. 640, 66 S.Ct. 1180, 90 L.Ed. 1489 (1946).
                                                         1
modified categorical [approach] requires the Court to assume that the challenged § 924(c) counts

were predicated on Hobbs Act conspiracy; and (4) that under Stromberg v. California, 283 U.S.

359 (1931), his § 924(c) conviction is unconstitutional.” (Doc. No. 13 at 2). The Government

opposes this Motion.

       The Court finds that a stay of the instant proceedings is unwarranted and Petitioner’s

Motion will be denied.

       IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Place his § 2255 Motion

in Abeyance, (Doc. No. 13), is DENIED.




                                        Signed: March 6, 2020




                                               2
